PER CURIAM.
We reverse the summary final judgment entered in favor of appellee. We agree with appellant that nothing in the record establishes that appellee was the assignee of a lease from the Federal Deposit Insurance Corporation (“FDIC”) and there is nothing to indicate the date of any such assignment. If appellee is not an assignee of the FDIC, then statutory protections available to the FDIC are not available to appellee. Because the record does not demonstrate when the FDIC was appointed as a receiver, we cannot tell whether the statute of limitations contained in 12 U.S.C. section 1821 (d)(14)(A)(i)(I) applies. On remand, appellants shall file an amended affidavit to identify with specificity the affirmative defenses upon which they rely to defeat the claim under the guarantee.
REVERSED AND REMANDED.
STONE, POLEN and GROSS, JJ., concur.